By the court.
The commiffioners having been named in the notice of the motion, and the plaintiff having neither joined nor objected, is now concluded.
Hamilton then argued againft the application, becaufe it was uncertain how long it would tie up the caufe, and the defendants had not entered into any ftipulation.
By the court. It is unneceffary, for they take the commiffion at their peril: let it iffue.
Hamilton hoped that it would be on paying the cofts of the circuit.
The court ordered them, and feemed to think, that in all cafes of delay, cofts ihould follow.